tcmemo_2016_5 united_states tax_court jorge quintanilla petitioner v commissioner of internal revenue respondent docket no filed date jorge quintanilla pro_se thomas t thomas james a nelson catherine g chang and paulmikell a fabian for respondent memorandum opinion and findings_of_fact holmes judge jorge quintanilla grossed more than dollar_figure in and almost dollar_figure in as an exceptionally skilled production worker on approximately commercials shot in southern california he earned this money both in his own name and through his corporation and he says that he earned it as an independent_contractor not as an employee the commissioner disagrees opinion there are only two issues that the parties fought about in this case and the law is settled for each the big issue is whether quintanilla correctly reported his business_expenses on schedule c the schedule that people who are in business for themselves use to report their expenses and not on schedule a the schedule that people who work for somebody else use to report business_expenses the distinction matters because the code limits schedule a deductions more than it limits schedule c deductions the most important of these limits is the rule an employee who incurs unreimbursed business_expenses may deduct them only as miscellaneous_itemized_deductions and only to the extent that they exceed of his adjusted_gross_income sec_62 sec_63 d a and b a other code sections eg sec_68 may limit these deductions even more and then there’s the dreaded alternative_minimum_tax which can be triggered by certain schedule a deductions section references are to the internal_revenue_code as amended and in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure independent contractors and self-employed persons report business deductions on schedule c see 236_f3d_480 9th cir weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir the code burdens these people in different ways but in his particular circumstances quintanilla would be better off if he were one of them and not someone else’s employee and he makes three arguments for why he is an independent_contractor and not the employee of the various production companies that he worked for he claims first that he reported as an independent_contractor in and nothing changed over the next two years he claims that he passes the multifactor test built up by cases to distinguish common-law employees from independent contractors and he claims that he was a statutory employee--a person who may be a common-law independent_contractor but whom the code treats as if he were an employee for some purposes while still allowing him to deduct business_expenses on schedule c see sec_3121 rosato v commissioner tcmemo_2010_39 we don’t have to spend much time on the first argument each tax_year stands alone and the commissioner may challenge in a later year what he permitted in an earlier one auto club of mich v commissioner 353_us_180 55_tc_28 the commissioner’s failure to challenge quintanilla’s status for the tax_year doesn’t disable him from challenging that status for and the legal distinction between an independent_contractor and a common-law employee is also settled as a general matter though it’s often murky in application we’ll start with the easy part an independent_contractor is one who works for another but according to his own manner and method free from direction or right of direction in matters relating to performance of work save as to results see 89_tc_225 aff’d 862_f2d_751 9th cir 64_tc_974 see also 353_f2d_216 ct_cl we have over the years built up a list of factors that we look at to decide whether a worker has enough autonomy in his work to be an independent_contractor the degree of control exercised by the principal over the worker the worker’s investment in his workplace his opportunity to make a profit or suffer a loss whether the principal can fire him whether the work is part of the principal’s regular business the permanency of his relationship with the principal the relationship the parties believed they were creating and the principal’s provision of employee_benefits see 117_tc_263 weber t c pincite prof’l exec leasing t c pincite simpson t c pincite cole v commissioner tcmemo_2006_44 courts don’t weigh the factors equally and consider their significance differently depending on the particular facts of a case weber t c pincite simpson t c pincite gamal-eldin v commissioner tcmemo_1988_150 aff’d 876_f2d_896 9th cir a secondary issue is whether quintanilla owes a penalty the law here is easy to state as well sec_6662 imposes an accuracy-related_penalty of of the portion of the underpayment_of_tax that is attributable to the taxpayer’s negligence or to his disregard of rules or regulations sec_6662 and b a taxpayer can escape the penalty if he shows that he had reasonable_cause for the underpayment and acted in good_faith sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is a facts-and-circumstances decision and the most important fact is the extent of the taxpayer’s effort to assess his proper tax_liability in light of his knowledge and experience sec_1_6664-4 income_tax regs findings_of_fact quintanilla timely filed his income_tax returns for the and tax years the commissioner determined that quintanilla had a deficiency of more than dollar_figure for and dollar_figure for he also tacked on an accuracy- related penalty for both years quintanilla a california resident timely filed a petition challenging these determinations quintanilla owned a company named pre call studios inc pre call filed a form_1120 u s_corporation income_tax return for for pre call studios made an s-corporation election and filed a form_1120s u s income_tax return for an s_corporation sec_1362 allows a small_business_corporation to elect treatment as an s_corporation for tax purposes both quintanilla and his accountant credibly testified about their recordkeeping and tax-preparation routine quintanilla diligently collected receipts and made notes about his expenses he then organized them in envelopes by category and handed them over to his mom who acted as his bookkeeper quintanilla or his mom gave the accountant all the documentation that he asked for quintanilla also relied on his accountant and had no reason to question his competency quintanilla may not have been very sophisticated in his business bookkeeping but he was highly skilled in his field which is production work on advertisements and tv commercials in and he worked on a number of projects that lasted from one day to over a month for a variety of production companies we have no doubt that he possesses unique skills that are valuable to this industry his skills don’t fit snugly within the industry’s usual classifications and quintanilla’s titles varied from job to job they included driver hyphenate driver and set dresser each of these titles has a defined meaning in the industry a driver drives people props or other equipment and may or may not provide his own vehicle a hyphenate driver is a driver who can also do a second job such as build sets or provide other services a set dresser can build or paint a set move sets or furniture or act as a foreman and oversee a crew who do these things but the roles on the smaller crews of commercial shoots blur and quintanilla’s title for a job did not always accurately describe what role he filled we find that the production companies that hired quintanilla hired him to build sets they expected him to provide any tools he needed to complete the job quintanilla has an enormous collection of tools--which he stores in two foot steel containers--that travels with him to jobsites these containers are also packed with machinery that quintanilla uses to fabricate pieces of sets on the spot he described these containers and had photos that showed machinery including power tools specialty sanders sledgehammers welders a nail gun and more some were quite expensive he owned a german specialty sander that cost more than dollar_figure and four welders that cost dollar_figure each he also rents some equipment and his choice to buy or rent is his own it’s common practice for production companies to hire people they know to work on their projects but these companies often outsource the paperwork to firms that specialize in back-office chores in and these payroll companies included gep commprod services llc caps inc team alternatives monarch consulting and fsi processing inc production companies typically use the same handful of payroll companies thus quintanilla might be paid_by the same payroll company for six months but actually be working on or more projects run by many different production companies a key question in contractor-v -employee cases is who tells whom to do what and in this industry there’s not an easy answer the production companies describe what they would like the set to look like they will often send a sketch and maybe a verbal description quintanilla then becomes responsible for making the imagined set a reality he has some discretion to alter the sketch to make it work and if a company doesn’t give him a sketch quintanilla creates a workable sketch himself he also has authority to hire workers to help him complete the job quintanilla’s situation is also complicated by his decision to work sometimes in his own name and sometimes through his corporation we find that the production companies didn’t much care--they were hiring quintanilla’s expertise one way or the other and we believed quintanilla when he said it didn’t matter to him whether they asked for pre call or for jorge quintanilla--all the calls went to the same cell phone number he did say that he felt he had a bit more clout and a bit fewer trust issues when he bargained with a production company as a corporation but we find that aside from whom the check was made out to there was little practical difference between the conditions where quintanilla worked as himself and those where he worked through his corporation there was however a difference in the paperwork involved when a production company hired quintanilla as an individual it would generally issue him a form_w-2 wage and tax statement and the company listed on the form_w-2 as the employer was usually a payroll company even a tiny bit of questioning showed that his situation is much different from most taxpayers who get a w-2 from their employer and nobody involved in this case thinks the payroll company had any control whatsoever over how quintanilla did his work indeed quintanilla often performed different jobs for different production companies while being paid_by the same payroll company he was hired for more than different jobs by production companies in but some of these production companies hired him for multiple jobs at different times throughout the year the same was true in to show the bookkeeping tangle of these jobs we list those just from date payee production - jorge quintanilla jorge quintanilla jorge quintanilla -09 jorge quintanilla george quintanilla george quintanilla knucklehead - jc penney digital kitchen - aar big numbers park avenue teleproductio ns park avenue teleproductio ns epoch films - minute maid epoch films - minute maid payroll company job title hours gross pay caps inc driver dollar_figure dollar_figure team alternatives set dresser - driver dollar_figure n a n a construction dollar_figure construction dollar_figure caps inc driver dollar_figure caps inc driver kit rental dollar_figure - check date pre call studio rentals pre call studio rentals jorge quintanilla jorge quintanilla pre call studio rentals jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla chelsea pictures chelsea pictures gep admin services driver gep admin services driver smuggler - usps epoch films - wells fargo caps inc hyphenate driver caps inc driver chelsea pictures gep admin services rent tnt caps inc driver caps inc hyphenate driver caps inc driver caps inc driver dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure caps inc hyphenate driver dollar_figure caps inc driver dollar_figure dollar_figure caps inc hyphenate ton dollar_figure dollar_figure caps inc 5-ton truck driver dollar_figure caps inc set dresser dollar_figure smuggler - domino’s savant film - purina imperial woodpecker - nfl smuggler - best buy smuggler - best buy anonymous content -- cadillac anonymous content -- cadillac anonymous content -- cadillac anonymous content -- comcast jorge quintanilla imperial woodpecker - budweiser jorge quintanilla hsi jc penney tool of north america - wendy’s furlined llc - target smuggler - gatorade anonymous content -- at t anonymous content -- at t anonymous content -- at t anonymous content -- at t anonymous content -- at t anonymous content -- at t jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla jorge quintanilla no date provided jorge quintanilla caps inc driver gep admin services caps inc driver hyphenate driver caps inc caps inc caps inc hyphenate ton hyphenate driver hyphenate ton dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure caps inc set dresser dollar_figure caps inc set dresser dollar_figure dollar_figure caps inc set dresser travel caps inc driver dollar_figure dollar_figure caps inc set dresser dollar_figure fsi processing inc dollar_figure of the nearly hours for which quintanilla provided detailed work logs he spent as a driver as a hyphenate driver as a set dresser and performing construction in he worked only hours through pre call all as a driver he also earned a bit of income through pre call from renting tools and equipment we conclude that almost all these facts favor finding that quintanilla was an independent_contractor and not an employee the most important is that quintanilla had a large degree of control as to how to accomplish the tasks he had to do throughout the year a production company sometimes gave quintanilla a sketch drawn by a set designer and sometimes it just gave him the director’s vision for the project but in either situation quintanilla had a large degree of independence in determining how to accomplish the project he ordered props and modified them to the specs he had authority to hire additional workers as needed and he had the authority not to use workers that weren’t performing the commissioner asserts that since the producers had a vision of the set in mind the production companies retained a large degree of control_over quintanilla we disagree--we find that quintanilla had a large degree of discretion in how to construct the set he engineered sets from drawings and often told the producers that their initial vision needed to be modified that he was given context for building a set doesn’t translate into a lack of control quintanilla also provided all the tools used and he invested heavily in them he also bought a number of high-dollar items required for his work there is no evidence to suggest that the production company supplied tools or a budget to purchase the necessary equipment the fact that a worker provides his or her own tools or owns a vehicle that is used for his work weighs toward finding him to be an independent_contractor ewens miller inc t c pincite an opportunity to earn a profit or suffer a loss also distinguishes an independent_contractor from an employee simpson t c pincite rosato v commissioner tcmemo_2010_39 the commissioner argues that the real potential for profit or loss lies with the firms hired to plan marketing campaigns and with the production companies that the advertising firms hire to shoot commercials and ads and we agree that the players at these levels have the potential to make greater profits or suffer greater losses but even in the production of commercials hollywood is a pioneer of the gig economy production workers like quintanilla have some real risk of profit or loss quintanilla could accept or decline projects and on occasion could submit a bid at times a production company would give a fixed fee for quintanilla’s services he credibly testified that he would prepare a budget to see if he could perform the work for that amount production companies did sometimes hire quintanilla subject_to hourly union scale rates which are set by collective bargaining but on other projects he would set his own rate depending on the job at hand while some companies paid rent for_the_use_of his tools some refused and he would increase his hourly rate to compensate for their use some companies paid invoices that quintanilla prepared based on his estimates while others paid on the basis of hours he billed and reported to them but on all these we find that he controlled which projects he worked on and whether to accept the amounts he was offered we also find that the production companies had the right to fire quintanilla but there’s a bit of a qualification here--that right would very seldom be exercised as quintanilla credibly explained because of the short-term nature of the jobs if a production company or client were dissatisfied with someone’s work that person would rarely be fired he would instead just never get another phone call to work for that particular production company or client see beth a bechky gaffers gofers and grips role-based coordination in temporary organizations org sci noting that the film people don’t get fired due to the duration of projects and because often the productions need the tools they provide our cases tell us that work that is part of the principal’s regular business indicates employee status simpson t c pincite rosato v commissioner tcmemo_2010_39 but it’s a little bit hard to figure out exactly who is the principal on a commercial shoot if it’s an advertising agency its regular business might be to promote the products of its clients and maybe not to produce commercials if the principal is a production company its business might be said to be the production of commercials but not always set design and construction we think the arguments could go both ways on this factor and find it neutral another factor is the permanency of a working relationship--the more permanent the relationship the likelier it shows an employer-employee relationship ewens miller inc t c pincite rosemann v commissioner tcmemo_2009_185 the commissioner asserts that quintanilla was employed by gep commprod services llc caps inc park avenue teleproductions team alternatives monarch consulting and fsi processing inc quintanilla credibly testified at trial however that gep and caps are payroll companies used by several different production companies multiple production companies may use the same payroll company and thus the wages are totaled for the year see generally 729_f3d_1352 fed cir for instance quintanilla was paid through caps for about six months but that was for over independent projects a review of invoices submitted by the payroll companies shows that the payroll company name was at the top of the invoice the production company was listed below along with a client code that identified the project and then the wages were described while some production companies such as biscuit or arrow films hired him several times in a single year it was always for separate ad campaigns--for example nike starbucks gmc--and often months apart the longest commercial shoot that quintanilla worked on was about one month but most are shorter during the years at issue he worked on jobs per year that the jobs were so short-term also suggests that quintanilla was an independent_contractor rather than an employee throughout the years at issue quintanilla had relationships with many production companies and two unions the relationships with production if two or more related corporations employ the same individual one of the corporations can serve as the common_paymaster for all of the related corporations see sec_31_3121_s_-1 employment_tax regs this allows the group of companies to be treated as a single employer which prevents them from having to pay more in total social_security and medicare taxes than a single employer would have to pay id in this instance however hollywood is again different the corporations that paid quintanilla are not related but many of them use the same third-party payroll company companies appear to have been transitory and task-focused neither party intended to make a permanent or employer-employee relationship so far then the usual factors don’t help the commissioner much but he has one very strong argument left quintanilla is a union member and many of his jobs were priced at rates set through collectively bargained contracts union contracts typically provide that workers are employees and not independent contractors see generally kraus v commissioner tcmemo_2003_10 quintanilla credibly explained that he and many of his peers in the industry join unions mainly to obtain health insurance and to a lesser extent to appear on call boards his experience was typical--he was a member of a union and received his health insurance from it that union required quintanilla to show a minimum number of hours to receive this insurance but neither the union contracts nor the production companies gave him vacation days or sick time as quintanilla somewhere there is probably an economist who’s formulated the equation for defining when the overhead costs saved exceed the transaction costs incurred for an industry like this but sociologists have noticed this peculiarity of economic life in hollywood when systems of activity are assembled anew substantial control of fixed overhead can be achieved through short-term contracting ties are also developed between entrepreneurs and film studios on a per-picture basis robert r faulkner andy b anderson short-term projects and emergent careers evidence from hollywood am j of soc as faulkner and anderson imply however these transaction costs can be kept down with the predictability of individuals performing the same roles from job to job id pincite credibly explained if he wanted a vacation he would just not answer his phone and the union contracts even excluded fixed wages and working conditions from their coverage--they expressly reserved the power of employees to cut better deals if they could quintanilla testified that all of his jobs came from personal connections and not one came from a union call board see susan christopherson michael storper the effects of flexible specialization on industrial politics and the labor market the motion picture industry indus lab rel rev describing the roster system as an intermediary labor market for temporary employment in relation to craft jobs at times he was paid union rates but at other times he negotiated his fee quintanilla credibly testified that everything in hollywood is a negotiation and contracts are discussed daily at times a studio even uses another studio’s stage if the price is lower than the rate for its own stage continual negotiations and ever-changing contracts are evidence that the studios didn’t intend to make a permanent relationship employers don’t negotiate with their employees daily temporary organizations contrast with traditional hierarchical organizations as they are governed through networks of relationships beth a bechky supra n pincite coase r h the nature of the firm economica new series after reviewing the factors we find that quintanilla is an independent_contractor it follows that he appropriately deducted items on his schedule c with our ruling in his favor on the merits the penalty also disappears decision will be entered under rule as for quintanilla’s final argument it is possible to be a statutory_employee if one is a common-law independent_contractor but he doesn’t fit any of the categories of statutory employees listed in sec_3121 and it doesn’t matter because independent contractors and statutory employees can both deduct business_expenses on schedule c instead of schedule a rosato v commissioner tcmemo_2010_39 there is a small issue for which this isn’t true--whether quintanilla had to pay tax on the state income-tax refunds he received in and the law is black letter on this one he must include refunds of state income taxes that he deducted in a previous tax_year see 119_tc_317 aff’d 370_f3d_1228 d c cir kadunc v commissioner tcmemo_1997_92 because he received a form 1099-g certain government payments for each year at issue we find him liable for the deficiency and associated penalties attributable to his failure to include these refunds on his returns he didn’t contest this issue and negligence is strongly indicated when a taxpayer doesn’t report income for which he gets a sec_1_6662-3 income_tax regs see also vezey v united_states 191_f3d_462 9th cir bachmann v commissioner t c memo sec_1_6664-4 income_tax regs
